In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-234 CV

____________________


JAMES B. WILLIAMS d/b/a NEWTON LOG HOMES, Appellant


V.


BRIAN MOORE, TERRY MOORE AND GREGORY D. STEWART

d/b/a GREG STEWART CONSTRUCTION, Appellees




On Appeal from the 1A District Court
Tyler County, Texas

Trial Cause No. 17914




MEMORANDUM OPINION 
	Appellant James B. Williams d/b/a/ Newton Log Homes and appellees Brian Moore,
Terry Moore, and Gregory D. Stewart d/b/a Greg Stewart Construction filed a joint motion
and supplemental motion that ask this Court to reverse the trial court's judgment and render
a take-nothing judgment and a dismissal pursuant to the settlement agreement of the parties. 
The motion, as supplemented, is granted.  The appeal is disposed of pursuant to the
agreement of the parties presented by joint motion to the Court and by motion of the
appellant.  See Tex. R. App. P. 42.1.  Accordingly, we reverse the judgment of the trial court
and render judgment that Brian Moore and Terry Moore take nothing in their suit against
James B. Williams d/b/a Newton Log Homes.  The appeal is dismissed as to Gregory D.
Stewart d/b/a Greg Stewart Construction.
	All costs are assessed against the incurring party.
	REVERSED AND RENDERED IN PART; DISMISSED IN PART.
 
								____________________________
									DAVID GAULTNEY
										 Justice

Opinion Delivered June 15, 2006
Before Gaultney, Kreger, and Horton, JJ.